        Case 8:21-cv-01368-PWG Document 1 Filed 06/02/21 Page 1 of 43



                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MARYLAND
                               SOUTHERN DIVISION



STEPHEN M. WEISS, Individually and On         Case No.
Behalf of All Others Similarly Situated,
                                                 CLASS ACTION
                             Plaintiff,


       v.

EMERGENT BIOSOLUTIONS INC., ROBERT
G. KRAMER, RICHARD S. LINDAHL and
SYED HUSAIN,

                             Defendants.



     COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS


Andrew Radding, Esq. (Bar No. 00195)       Andrew J. Entwistle, Esq. (pro hac vice
ADELBERG, RUDOW, DORF &                    forthcoming)
HENDLER, LLC                               ENTWISTLE & CAPPUCCI LLP
7 St. Paul Street, Suite 600               Frost Bank Tower
Baltimore, Maryland 21202                  401 Congress Avenue, Suite 1170
Telephone: (410) 986-0824                  Austin, TX 78701
aradding@adelberg.com                      Telephone: (512) 710-5960
                                           aentwistle@entwistle-law.com
Liaison Counsel for Plaintiff Stephen M.
Weiss                                      -and-
                                           Robert N. Cappucci, Esq. (pro hac vice
                                           forthcoming)
                                           ENTWISTLE & CAPPUCCI LLP
                                           230 Park Avenue, 3rd Floor
                                           New York, NY 10169
                                           Telephone: (212) 894-7200
                                           Facsimile: (212) 894-7272
                                           rcappucci@entwistle-law.com

                                           Counsel for Plaintiff Stephen M. Weiss
          Case 8:21-cv-01368-PWG Document 1 Filed 06/02/21 Page 2 of 43



                                                  TABLE OF CONTENTS

I.      INTRODUCTION .............................................................................................................. 1

II.     PARTIES ............................................................................................................................ 5

        A.         Plaintiff ................................................................................................................... 5

        B.         Corporate Defendant ............................................................................................... 6

        C.         Individual Defendants ............................................................................................. 6

III.    SUBSTANTIVE ALLEGATIONS .................................................................................... 7

        A.         Emergent Employs an Aggressive Lobbying and Acquisition Strategy to
                   Become the Largest Strategic National Stockpile Supplier .................................... 7

        B.         Emergent’s Vaccine Manufacturing Facilities Were Plagued With Quality
                   Control Problems Predating the COVID-19 Pandemic ........................................ 10

        C.         Despite Emergent’s Pervasive Quality Control Lapses, the Company
                   Procures Contracts Worth $1.5 Billion to Manufacture COVID-19
                   Vaccine Candidates ............................................................................................... 10

        D.         Emergent Receives Early Warnings About Quality Control Problems at its
                   Baltimore COVID-19 Manufacturing Facility...................................................... 11

        E.         Emergent’s Quality and Data Control Problems Cause the Spoilation of
                   Millions of COVID-19 Vaccine Doses ................................................................. 14

        F.         Government Investigations Follow ....................................................................... 14

IV.     DEFENDANTS’ MATERIALLY FALSE AND MISLEADING STATEMENTS
        AND OMISSIONS ........................................................................................................... 16

V.      THE TRUTH IS DISCLOSED ......................................................................................... 31

VI.     DEFENDANTS ACTED WITH SCIENTER WHEN THEY MADE OR CAUSED
        TO BE MADE MATERIAL MISSTATEMENTS OR OMISSIONS IN
        VIOLATION OF SECTION 10(b) OF THE EXCHANGE ACT .................................... 33

VII.    PRESUMPTION OF RELIANCE .................................................................................... 34

VIII.   INAPPLICABILITY OF THE STATUTORY SAFE HARBOR AND BESPEAKS
        CAUTION DOCTRINE ................................................................................................... 35

IX.     CLASS ACTION ALLEGATIONS ................................................................................. 35

X.      CLAIMS FOR RELIEF .................................................................................................... 36



                                                                      i
             Case 8:21-cv-01368-PWG Document 1 Filed 06/02/21 Page 3 of 43



COUNT I For Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Against All
    Defendants ........................................................................................................................ 36

COUNT II For Violations of Section 20(a) of the Exchange Act Against Defendants
    Kramer, Lindahl and Husain ............................................................................................. 38

XI.       PRAYER FOR RELIEF ................................................................................................... 39

XII.      JURY DEMAND .............................................................................................................. 39




                                                                    ii
         Case 8:21-cv-01368-PWG Document 1 Filed 06/02/21 Page 4 of 43



       Plaintiff Stephen M. Weiss brings this class action (the “Action”) for violations of Sections

10(b) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”) on behalf of a class

(the “Class”) consisting of all persons or entities that purchased or otherwise acquired Emergent

BioSolutions Inc. (“Emergent” or the “Company”) common stock from April 24, 2020 through

April 16, 2021, inclusive (“Class Period”), and were damaged thereby, against Emergent, its Chief

Executive Officer (“CEO”) Robert G. Kramer (“Kramer”), the Company’s Executive Vice

President, Chief Financial Officer (“CFO”) and Treasurer Richard S. Lindahl (“Lindahl”) and its

former Senior Vice President and Head of Contract Development and Manufacturing (“CDMO”)

Syed T. Husain (“Husain”) (together, the “Defendants”).

       Plaintiff’s allegations are based upon personal knowledge as to himself and his own acts

and upon information and belief as to all other matters. Plaintiff’s information and belief is based

on an investigation conducted by and through Plaintiff’s counsel, which included, among other

things, consultation with experts and a review of public filings with the U.S. Securities and

Exchange Commission (“SEC”), press releases, investor presentations, earnings calls, analyst

research and media reports concerning Emergent.

       Counsel’s investigation into the facts supporting the claims alleged herein continues, and

many of the relevant facts are known only to Defendants, or are exclusively within Defendants’

custody or control. Plaintiff believes that substantial additional evidentiary support for the

allegations set forth herein will be uncovered after a reasonable opportunity for further

investigation and discovery of Defendants.

I.     INTRODUCTION

       1.      This action arises from Defendants’ numerous misrepresentations and omissions

concerning the business and operations of vaccine manufacturer Emergent as well as pervasive

quality control problems at the Company’s primary Bayview facility in Baltimore, Maryland that
           Case 8:21-cv-01368-PWG Document 1 Filed 06/02/21 Page 5 of 43



culminated in the destruction of up to 100 million COVID-19 Johnson & Johnson (“J&J”) and

AstraZeneca vaccine doses.

         2.       Beginning in the Spring of 2020, the Company claimed it had secured production

deals with J&J, AstraZeneca and the U.S. federal government to manufacture COVID-19 vaccine

candidates in transactions worth more than $1.5 billion. In announcing the deals, Emergent touted

its supposed manufacturing expertise and emphasis on quality control, claiming Emergent was

“uniquely prepared” to scale up production due to its “proven manufacturing capabilities” that

were purportedly already in place and that it was selected due to its history of “high-quality

manufacturing.”

         3.       None of Defendants’ statements concerning the Company’s manufacturing

processes, capabilities, quality control procedures and status as a purported leader in the

biopharmaceutical manufacturing industry were true.

    •    First, an internal audit conducted in June of 2020 by J&J subsidiary Janssen
         Pharmaceuticals found two “Major” quality control deficiencies, including “deficient”
         contamination control and that the Company failed to conform to basic industry standards;

    •    Second, U.S. Food and Drug Administration (“FDA”) inspections of Emergent’s
         Baltimore facility conducted both prior to and following the Company’s award of
         COVID-19 vaccine manufacturing contracts notified the Company of a “series of quality
         control shortcomings” including “fail[ure] to ensure that electronic data” was
         “protected from deletion or manipulation,” “carelessness in the handling of rejected
         materials” and failure to “follow proper testing and lab procedures;” and

    •    Third, Dr. Carlo de Notaristefani, an Operation Warp Speed Manufacturing & Supply
         Chain adviser charged with overseeing the production of COVID-19 vaccines on behalf
         of the federal government, issued a draft report in June 2020 stated that Emergent’s key
         manufacturing risk was the “remediation of the compliance gaps identified by the FDA
         inspection held in April 2020.” Dr. Notaristefani further noted that the Company’s
         staffing was “inadequate to enable the Company to manufacture at the required rate”
         and Emergent would need to expend “significant resources” and “strengthen” quality
         controls to meet manufacturing scale-up and roll-out deadlines.




                                                 2
4815-5925-0669, v. 1
           Case 8:21-cv-01368-PWG Document 1 Filed 06/02/21 Page 6 of 43



         4.       Defendants have admitted to the FDA in response to a Form 483 notification issued

on April 20, 2021 that the Company was plagued by serious manufacturing problems that

precipitated the destruction of vaccines. In response to the April 2021 FDA Form 483, Emergent

conceded that the “sudden scale-up to full-scale manufacturing activities” contributed to “a

dramatic increase in storage and staging demands” and “strained the capacity” as the facility

“operated at full capacity for the first time.”

         5.       Emergent further acknowledged its employees were not adequately trained,

claiming in its Form 483 response that the Company was “using the pause in new manufacturing

to provide comprehensive training to facility personnel, to ensure that, upon resumption of

operation, site personnel will be prepared to execute their roles in a consistently [Good

Manufacturing Practice]-compliant manner.” In spite of these admissions to the FDA, the

Company failed to disclose any of these manufacturing quality control problems to investors.

         6.       On March 31, 2021, The New York Times published an article reporting on the

accidental contamination of COVID-19 vaccines developed by J&J and AstraZeneca at the

Emergent manufacturing plant in Baltimore. The article stated that in late February 2021,

employees at Emergent’s Baltimore manufacturing plant “mixed up” ingredients of the two

different COVID-19 vaccines, contaminating up to 15 million doses of J&J’s vaccine and forcing

regulators to delay authorization of the plant’s production lines. The March 31, 2021 New York

Times article further revealed that Emergent’s massive vaccine lot contamination went

undiscovered for days until J&J’s quality control checks uncovered it.

         7.       On April 1, 2021, the Associated Press reported on Emergent’s “history of

violations,” noting that the FDA has repeatedly cited Emergent for problems such as poorly trained

employees, cracked vials and problems managing mold and other contamination in its facilities.




                                                  3
4815-5925-0669, v. 1
           Case 8:21-cv-01368-PWG Document 1 Filed 06/02/21 Page 7 of 43



         8.       Two days later, on April 3, The New York Times reported that the Biden

administration took the extraordinary action of putting J&J in charge of Emergent’s Baltimore

plant and prohibiting Emergent from producing the AstraZeneca vaccine, an incredible blow for a

Company that had touted its “unique” preparedness and “proven manufacturing capabilities” only

months prior. The article called the “ingredient mix-up" and stripping of Emergent’s control over

its own plant “a significant setback and a public relations debacle.”

         9.       As a result of these disclosures, Emergent’s stock price declined $12.45 per share,

from $92.91 per share on March 31, 2021 to $80.46 per share at market close on April 1, 2021.

As additional facts were released, the Company’s stock price continued to decline, from $80.46

per share on April 1, 2021 to $78.62 per share as of market close on April 5, 2021.

         10.      On April 6, 2021, The New York Times published another report, citing undisclosed

internal documents and interviews with current and former federal officials, as well as Company

employees. This article found Emergent to be ill-equipped to take on the important manufacturing

task of producing COVID-19 vaccines, despite having received a $163 million federal contract to

improve its facility and prepare for high-volume production. Audits and investigations – including

ones conducted in 2020 by J&J, AstraZeneca, two federal agencies and Emergent’s own quality

evaluators – found that Emergent had not followed basic industry standards at its Baltimore

facility, and identified repeated shortcomings in efforts to disinfect and prevent contamination.

Specifically, an audit conducted for AstraZeneca highlighted the risks of viral cross-

contamination, which experts believe was responsible for tainting the millions of J&J doses.

         11.      The April 6, 2021 New York Times article also noted that the most recent loss of

the J&J doses had not been the first time Emergent had to discard its manufactured coronavirus

vaccines for fear of contamination, as between October 2020 and January 2021, Emergent




                                                   4
4815-5925-0669, v. 1
           Case 8:21-cv-01368-PWG Document 1 Filed 06/02/21 Page 8 of 43



discarded five lots of AstraZeneca vaccine – each the equivalent of two million to three million

doses – because of contamination or suspected contamination. In November 2020, production of

a batch of J&J vaccine was also discarded after workers “hooked up” the wrong gas line and

accidentally “suffocated” the cells where the virus for the vaccine is grown. The next month,

workers making AstraZeneca’s vaccine deviated from manufacturing standards on average more

than three times a day, and about one-fifth of the deviations were classified as major.

         12.      On April 19, 2021, Emergent revealed that “at the request of the FDA, Emergent

agreed not to initiate the manufacturing of any new material at its Bayview facility and to

quarantine existing material manufactured at the Bayview facility pending completion of the

[FDA] inspection and remediation of any resulting findings.”

         13.      As a result of these disclosures, the price of Emergent’s common stock declined

$9.77 per share, or more than 12%, from $77.64 per share on April 16, 2021 to close at $67.87 per

share on April 19, 2021.

         14.      All told, Defendants’ misrepresentations and subsequent disclosures concerning

Emergent’s quality control problems and related issues cost Emergent investors more than $1.5

billion in value. As of the market close on May 28, 2021, the Company’s stock was trading at

$59.89 per share.

II.      PARTIES

         A.       Plaintiff

         15.      Plaintiff Stephen M. Weiss purchased shares of Emergent common stock during

the Class Period, as reflected in his Certification attached hereto as Exhibit 1, and was damaged

thereby.




                                                 5
4815-5925-0669, v. 1
           Case 8:21-cv-01368-PWG Document 1 Filed 06/02/21 Page 9 of 43



         B.       Corporate Defendant

         16.      Defendant Emergent is a Maryland corporation with its headquarters located at 400

Professional Drive, Suite 400, Gaithersburg, Montgomery County, Maryland, 20879. Emergent’s

common stock is traded on the New York Stock Exchange (“NYSE”) under the symbol “EBS.”

         C.       Individual Defendants

         17.      Defendant Robert G. Kramer Sr., at all relevant times, has served as the Chief

Executive Officer and President of Emergent, and is a member of the Company’s Board of

Directors. Defendant Kramer’s address is 400 Professional Drive, Suite 400, Gaithersburg,

Montgomery County, Maryland, 20879.

         18.      Defendant Richard S. Lindahl, at all relevant times, has served as the Chief

Financial Officer of Emergent. Defendant Lindahl’s address is 400 Professional Drive, Suite 400,

Gaithersburg, Montgomery County, Maryland, 20879.

         19.      Defendant Syed T. Husain, at all relevant times, has served as a Senior Vice

President and Head of the Company’s CDMO business unit. Defendant Husain’s address is 400

Professional Drive, Suite 400, Gaithersburg, Montgomery County, Maryland, 20879.

         20.      Defendants Kramer, Lindahl and Husain are collectively referred to hereinafter as

the “Individual Defendants.” Because of their positions with the Company, the Individual

Defendants possessed the power and authority to control the contents of Emergent’s reports to the

SEC, as well as its press releases and presentations to securities analysts, money and portfolio

managers and institutional investors, i.e., the market. Each Individual Defendant, while serving as

a senior executive of Emergent, was provided with copies of the Company’s reports and press

releases alleged herein to be misleading prior to, or shortly after, their issuance, and had the ability

and opportunity to prevent their issuance or cause them to be corrected. Because of their positions

and access to material non-public information available to them, each of these Defendants knew


                                                   6
4815-5925-0669, v. 1
          Case 8:21-cv-01368-PWG Document 1 Filed 06/02/21 Page 10 of 43



that the adverse facts specified herein had not been disclosed to, and were being concealed from,

the investing public, and that the positive representations which were being made were then

materially false and/or misleading. The Individual Defendants are liable for the false statements

pleaded herein, as those statements were each “group-published” information and were the result

of the collective actions of the Individual Defendants.

III.     SUBSTANTIVE ALLEGATIONS

         A.       Emergent Employs an Aggressive Lobbying and Acquisition Strategy to
                  Become the Largest Strategic National Stockpile Supplier

         21.      Emergent was formed in 1998 as BioPort Corporation, a private company created

by a group of investors led by Lebanese businessman Fuad El-Hibri for the purpose of acquiring

the United States’ sole anthrax vaccine manufacturing facility and related operating licenses in a

bidding process conducted by the State of Michigan, the then-owner/operator of that facility. The

Company purchased the license and manufacturing facility from Michigan for $25 million and

began manufacturing its anthrax vaccine for one customer – the U.S. Department of Defense.

         22.      In the wake of 9/11, Congress passed the BioShield Act which authorized the

expenditure of $5.6 billion for the stockpiling of vaccines and other medical equipment in the event

of another terrorist attack. The massive expenditure prompted the creation of new vaccine start-

up companies which developed alternative anthrax vaccines to BioPort’s decades-old product. To

thwart competition from vaccine manufacturer upstarts and secure its position as the nation’s sole

anthrax vaccine supplier, BioPort rebranded itself as Emergent, moved the Company to Maryland

and engaged in an aggressive lobbying campaign to convince lawmakers to award the Company

lucrative contracts to manufacture its anthrax vaccine.

         23.      Emergent’s lobbying campaign worked.       By 2010, the Company had annual

revenue exceeding $250 million derived from one product – the anthrax vaccine – for the U.S.



                                                 7
4815-5925-0669, v. 1
          Case 8:21-cv-01368-PWG Document 1 Filed 06/02/21 Page 11 of 43



government. In 2017, Emergent entered into a new agreement with the U.S. government in which

it charged the government $30 per dose of its updated BioThrax vaccine – approximately five

times what the Company was paid under its original contract.

         24.      With the anthrax vaccine monopoly secured, Emergent actively worked to

consolidate its power over the U.S. national stockpile through the strategic acquisition of at least

seven treatments considered critical for the stockpile, as reflected in the chart below: 1




         25.      Each time Emergent acquired an essential medicine, it massively increased the

prices charged to the U.S. government (and therefore taxpayers). For example, in 2017, Emergent

acquired the rights to a smallpox vaccine known as ACAM2000 from the government’s previous



1
  See Jon Swaine, Robert O'Harrow Jr., and Aaron C. Davis, “Before the pandemic, top contractor received billions
from government to help prepare the nation for biowarfare,” Washington Post, accessible at
https://www.washingtonpost.com/investigations/before-the-pandemic-top-contractor-received-billions-from-
government-to-help-prepare-the-nation-for-biowarfare/2020/06/17/38d9ad3a-a41b-11ea-8681-
7d471bf20207_story.html


                                                       8
4815-5925-0669, v. 1
          Case 8:21-cv-01368-PWG Document 1 Filed 06/02/21 Page 12 of 43



supplier. Under the prior contract, the vaccine supplier Sanofi Pasteur charged the federal

government $4.27 per dose by the end of the contract’s life. Emergent’s Vice President for

Investor Relations Robert Burrows stated that, pursuant to the terms of the new contract entered

into with the federal government, Emergent was charging $9.44 per dose for the exact same

vaccine – an increase of more than 50%.

         26.      The price increases were enabled by Emergent’s successful lobbying efforts. Since

becoming publicly traded in 2006, Emergent has spent more than $43 million on lobbying and

more than $4 million in 2019 alone – figures which vastly exceed those expended by similarly

sized companies.

         27.      Emergent’s lobbying clout enabled the Company to continue manufacturing excess

anthrax vaccines at the expense of other pandemic preparedness initiatives. For example, in 2015,

the U.S. federal government approved a plan to purchase tens of millions of N95 respirators –

equipment necessary to stop the spread of airborne infectious diseases like COVID-19 – but the

plan was ultimately scrapped and instead the government spent over $1 billion on anthrax vaccines

from Emergent. And between 2010 and 2018, Emergent’s anthrax vaccine drained an average of

$560 million per year from the strategic stockpile budget – approximately 40%.

         28.      Emergent profited massively from the arrangement. In 1998, the anthrax vaccine

cost the U.S. federal government just $3.35 per dose. By 2010, the price of a single dose of the

same anthrax vaccine had risen to $28.         Emergent’s senior executives have described the

arrangement as a “monopoly” and recorded a profit margin of approximately 75% on the vaccine

sales.




                                                  9
4815-5925-0669, v. 1
        Case 8:21-cv-01368-PWG Document 1 Filed 06/02/21 Page 13 of 43



       B.      Emergent’s Vaccine Manufacturing Facilities Were Plagued with Quality
               Control Problems Predating the COVID-19 Pandemic

       29.     Unknown to investors and despite Emergent’s apparent success and profitability,

the Company had a history of serious data integrity and quality control deficiencies.

       30.     As early as December 2017, during an FDA inspection of an Emergent plant in

Canton, Massachusetts, the FDA noted the Company had not corrected “continued low level mold

and yeast isolates” previously found in the facility.

       31.     In September 2018, FDA investigators questioned why Emergent had “an

unwritten policy of not conducting routine compliance audits” at the Baltimore Camden plant.

In the same report, the FDA noted that “Procedures designed to prevent microbiological

contamination of drug products purporting to be sterile are not adequately established and

followed.”

       32.     In 2019, the U.S. Office of the Assistant Secretary for Preparedness and Response

(“ASPR”) commissioned a review of Emergent’s progress under a $163 million contract awarded

in 2012 to retrofit and expand Emergent’s Baltimore production facility. The commission

determined Emergent’s ability to deliver in a pandemic remained largely unproven.

       C.      Despite Emergent’s Pervasive Quality Control Lapses, the Company
               Procures Contracts Worth $1.5 Billion to Manufacture COVID-19 Vaccine
               Candidates

       33.     In April 2020, Emergent announced that the Company had entered into an

agreement with J&J to provide its manufacturing facilities to support J&J’s goal of supplying one

billion doses of a COVID-19 vaccine. Under the deal, valued at $135 million, Emergent would

provide drug substance manufacturing services and reserve large-scale manufacturing capacity for

J&J.



                                                 10
        Case 8:21-cv-01368-PWG Document 1 Filed 06/02/21 Page 14 of 43



       34.     On June 1, 2020, as part of Operation Warp Speed, the national program to

accelerate the development, manufacturing, and distribution of COVID-19 vaccines, therapeutics,

and diagnostics (medical countermeasures), the U.S. government awarded Emergent an

approximately $628 million contract to reserve manufacturing space and upgrade its facilities. The

government’s press release stated that “[b]efore a vaccine is even approved, Emergent’s

manufacturing capabilities will pave the way for drug companies with candidates approaching

approval to begin turning out doses.” The $628 million no-bid contract was one of the largest such

awards at the time, leading Bloomberg to call Emergent “the ultimate Operation Warp Speed

company.”

       35.     On June 11, 2020, Emergent announced that it had signed yet another agreement to

manufacture COVID-19 vaccines. Under this agreement, valued at $87 million, Emergent agreed

to provide contract development and manufacturing services and secure large-scale manufacturing

capacity through 2020 to support AstraZeneca’s COVID-19 vaccine candidate. In announcing this

deal, Emergent’s President and CEO Kramer stated, “[w]ith this agreement, we bring to our

facilities two of the five leading candidates being developed with U.S. government funding.”

       D.      Emergent Receives Early Warnings about Quality Control Problems at Its
               Baltimore COVID-19 Manufacturing Facility

       36.     Between June 9 and June 18, 2020, as Emergent was preparing for the rapid

production and deployment of the COVID-19 vaccine, J&J’s main United States subsidiary,

Janssen Pharmaceuticals, conducted an External Audit of Emergent’s Baltimore facility. The audit

observed two Major observations and required Emergent to implement a corrective action plan by

August 21, 2020.

       37.     Also in mid-June of 2020, the Operation Warp Speed Manufacturing & Supply

Chain adviser, Dr. Carlo de Notaristefani, issued a draft report concluding Emergent’s Baltimore

                                               11
        Case 8:21-cv-01368-PWG Document 1 Filed 06/02/21 Page 15 of 43



facility lacked enough trained staff and had a record of problems with quality control. The report

identified key scale-up, personnel and compliance risks as follows:




       38.     Dr. Notaristefani’s report specifically noted as a key risk the “remediation of the

compliance gaps identified by the FDA inspection held in April 2020.” Dr. Notaristefani’s report

further stated, among other things, Emergent failed to provide a T&E plan by June 17, 2020 and

the current hiring plan to support the required production was “inadequate to enable the company

to manufacture at the required rate”:




                                               12
        Case 8:21-cv-01368-PWG Document 1 Filed 06/02/21 Page 16 of 43




       39.     Finally, the report noted compliance risks that “will require significant effort to be

addressed to the agency’s satisfaction”:




                                                13
        Case 8:21-cv-01368-PWG Document 1 Filed 06/02/21 Page 17 of 43



   E. Emergent’s Quality and Data Control Problems Cause the Spoilation of Millions of
      COVID-19 Vaccine Doses

       40.     On March 31, 2021, after the close of markets, The New York Times published an

article reporting on the accidental contamination of COVID-19 vaccines developed by J&J and

AstraZeneca at the Emergent manufacturing plant in Baltimore. The New York Times article stated

that in late February 2021, employees at Emergent’s Baltimore manufacturing plant inconceivably

“mixed up” ingredients of the two different COVID-19 vaccines, contaminating up to 15 million

doses of J&J’s vaccine and forcing regulators to delay authorization of the plant’s production lines.

       41.     On April 3, The New York Times reported that the Biden administration took the

extraordinary action of putting J&J in charge of Emergent’s Baltimore plant and prohibiting it

from producing the AstraZeneca vaccine, an incredible blow for a company that had touted its

“unique” preparedness and “proven manufacturing capabilities” only months prior. The article

described the “ingredient mix-up” and stripping of Emergent’s control over its own plant “a

significant setback and a public relations debacle.”

       42.     An April 6, 2021 New York Times article also noted that the loss of the J&J doses

was not the first time Emergent had to throw out coronavirus vaccine for fear of contamination, as

between October 2020 and January 2021, Emergent discarded five lots of AstraZeneca vaccine –

each the equivalent of two million to three million doses – because of contamination or suspected

contamination. In November 2020, production of a batch of J&J vaccine was also discarded after

workers “hooked up” the wrong gas line and accidentally “suffocated” the cells where the virus

for the vaccine is grown.

   F. Government Investigations Follow

       43.     On April 19, 2021, the Oversight Committee and the Select Subcommittee on the

Coronavirus Crisis sent a letter to Emergent’s President and CEO, Defendant Kramer, and well as

                                                 14
         Case 8:21-cv-01368-PWG Document 1 Filed 06/02/21 Page 18 of 43



the Company’s Executive Chairman, Fuad El-Hibri, announcing that it was investigating whether

Emergent leveraged its relationship with a Trump Administration official to secure and profit from

federal contracts despite a track record of increasing prices without justification and failing to

deliver on contractual requirements.

        44.       The letter noted that “Dr. Robert Kadlec, who served as Assistant Secretary for

Preparedness and Response under President Trump and previously worked as a consultant for

Emergent, appears to have pushed for this award despite indications that Emergent did not have

the ability to reliably fulfill the contract.”

        45.       The letter further noted that:

                  We are also investigating Emergent’s actions to unduly influence
                  the assets currently stockpiled in the Strategic National Stockpile
                  (SNS), which is critical to providing for the emergency health
                  security of the United States in the event of a public health
                  emergency or bioterrorist attack.7 Emergent is the sole supplier of
                  the SNS’s stockpile of anthrax vaccine. Emergent has raised the
                  government purchasing price of the anthrax vaccine by 800% since
                  acquiring the drug in 1998. As a result, through most of the last
                  decade, nearly half of the SNS’s budget has been spent purchasing
                  Emergent’s anthrax vaccine. These spiraling costs contributed to
                  shortages of critical supplies, including ventilators, reusable
                  respirator masks, and other personal protective equipment, which
                  severely impacted the government’s ability to respond to the
                  coronavirus crisis.

        46.       On May 19, 2021, the Majority Staff of the Select Subcommittee on the

Coronavirus Crisis published its Preliminary Findings from its Investigation into Emergent. The

report contained numerous details documenting Emergent’s systemic failure to address

deficiencies at the Baltimore manufacturing facility. Among other things, the report found:

              •   “New documents from two separate inspections performed in June 2020
                  show that Emergent was warned that it needed “extensive training of
                  personnel” and “strengthening of the quality function,” and that it had a
                  “deficient” virus contamination control strategy. Despite the serious nature
                  of these findings and similar concerns raised during four other inspections

                                                   15
        Case 8:21-cv-01368-PWG Document 1 Filed 06/02/21 Page 19 of 43



                 in 2020, Emergent failed to promptly and fully remediate the problems at
                 the facility.”

             •   “Emergent has privately admitted to serious manufacturing problems. In its
                 response to an April 2021 Food and Drug Administration (FDA) inspection
                 report, Emergent admitted that the “sudden scale-up to full-scale
                 manufacturing activities for two different Covid-19 vaccine drug
                 substances” contributed to “a dramatic increase in storage and staging
                 demands” and “strained the capacity” of Emergent’s equipment as the
                 facility “operated at full capacity for the first time.” This report provides
                 new detail on the failures that led to the contamination of up to 15 million
                 Johnson & Johnson vaccines at its facility in January and February 2021, as
                 well as the events leading up to the discovery and investigation of the
                 contamination.”

IV.    DEFENDANTS’ MATERIALLY FALSE AND MISLEADING STATEMENTS
       AND OMISSIONS

       47.       The Class Period begins on April 24, 2020, the day after Emergent announced that

it had entered into an agreement with J&J to manufacture J&J’s COVID-19 vaccine candidate at

the Company’s Baltimore facility. Days later, during Emergent’s First Quarter 2020 earnings call

held on April 30, 2020, Defendant Kramer stated:

                 First, we’re taking our history of working hand-in-hand with the
                 U.S. government to be able to develop and manufacture critical
                 vaccines and therapeutics, and applying those skills to help our
                 fellow innovators, such as J&J, Novavax, and Vaxart, to accelerate
                 the development of their COVID-19 candidates and be in a position
                 to manufacture them in significant quantities. Secondly, we’re
                 leveraging our long history of manufacturing our own
                 therapeutics and vaccines to develop 2 COVID-19 product
                 candidates, which we'll discuss in more detail later on the call.

                 Simply put, Emergent is built for this challenge.

                 Emergent is uniquely prepared to answer the call for medical
                 solutions to the COVID pandemic. We have proven
                 manufacturing capabilities in place and, in concert with the U.S.
                 government, have built the ability to quickly advance early-stage
                 candidates    through      development    to    commercial-scale
                 manufacturing. We’re working with leading innovators in support
                 of their efforts to develop vaccines, while at the same time
                 advancing 2 potential therapy of our own.

                                                  16
        Case 8:21-cv-01368-PWG Document 1 Filed 06/02/21 Page 20 of 43




       48.     Also on the call, Defendant Husain stated:

               Emergent’s state-of-the-art infrastructure, proven track record, and
               expertise in development and manufacturing as well as
               commercialization of solutions that address public health threats,
               provide the foundation for a differentiated CDMO that allows us the
               ability to work with 5 technology platforms and deploy our network
               of 9 development and manufacturing sites. We leverage these
               strengths to pave the way for fellow innovators to progress their
               clinical candidates to benefit patients. We have been, and continue
               to be, built for this.

       49.     The above statements were materially false and misleading and failed to disclose:

(i) Emergent’s Baltimore plant had a documented history of serious quality control and

manufacturing issues; (ii) Emergent was the recipient of multiple citations by the FDA in

connection with quality control and data integrity issues; (iii) Emergent’s Baltimore plant had

heightened risk of manufacturing problems, including contamination risks; (iv) the Company

previously had to discard the equivalent of millions of doses of COVID-19 vaccines after workers

at the Baltimore plant deviated from manufacturing standards; and (v) as a result of the foregoing,

Defendants’ public statements about Emergent’s ability and capacity to mass manufacture multiple

COVID-19 vaccines at its Baltimore manufacturing site were materially false and/or misleading

and/or lacked a reasonable basis.

       50.     On May 12, 2020, Defendant Lindahl presented at the 2020 Bank of America

Virtual Healthcare conference. The slide presentation published to Emergent’s website in advance

of the conference contained the following slide:




                                                17
        Case 8:21-cv-01368-PWG Document 1 Filed 06/02/21 Page 21 of 43




       51.     The above statements concerning Emergent’s “industry-leading track record” and

“speed and flexibility to market” were materially false and misleading when made and failed to

disclose: (i) Emergent’s Baltimore plant had a documented history of serious quality control and

manufacturing issues; (ii) Emergent was the recipient of multiple citations by the FDA in

connection with quality control and data integrity issues; (iii) Emergent’s Baltimore plant had

heightened risk of manufacturing problems, including contamination risks; (iv) the Company

previously had to discard the equivalent of millions of doses of COVID-19 vaccines after workers

at the Baltimore plant deviated from manufacturing standards; and (v) as a result of the foregoing,

Defendants’ public statements about Emergent’s ability and capacity to mass manufacture multiple

COVID-19 vaccines at its Baltimore manufacturing site were materially false and/or misleading

and/or lacked a reasonable basis.

       52.     On May 12, 2020, during the Bank of America Virtual Healthcare Conference,

Defendant Lindahl stated: “just note that Emergent has always been a unique company with

distinctive capabilities, particularly in high-quality manufacturing” and that “this is a set of
                                                18
        Case 8:21-cv-01368-PWG Document 1 Filed 06/02/21 Page 22 of 43



services to address the whole spectrum of molecule-to-market offerings, leveraging our

capabilities that we’ve developed over time in our state-of-the-art manufacturing facilities.”

       53.     Defendant Lindahl further stated:

               We have a number of competitive advantages on this front as you
               can see in the middle of the page. We offer these services out of our
               9 global development and manufacturing sites. And in particular, we
               have one of those sites has been designated as a center for innovation
               and advanced development and manufacturing. That’s what we refer
               to as our Bayview site in Baltimore. And that has been the locus of
               a number of the contracts that we've announced in recent weeks.
               And again, I’ll dive a little more deeply into those in a little bit.

       54.     The above statements were materially false and misleading and failed to disclose:

(i) Emergent’s Baltimore plant had a documented history of serious quality control and

manufacturing issues; (ii) Emergent was the recipient of multiple citations by the FDA in

connection with quality control and data integrity issues; (iii) Emergent’s Baltimore plant had

heightened risk of manufacturing problems, including contamination risks; (iv) the Company

previously had to discard the equivalent of millions of doses of COVID-19 vaccines after workers

at the Baltimore plant deviated from manufacturing standards; and (v) as a result of the foregoing,

Defendants’ public statements about Emergent’s ability and capacity to mass manufacture multiple

COVID-19 vaccines at its Baltimore manufacturing site were materially false and/or misleading

and/or lacked a reasonable basis.

       55.     On June 1, 2020 Emergent issued a press release announcing that it had joined the

U.S. Government’s Operation Warp Speed program for development and manufacturing of the

COVID-19 vaccine. The press release quoted Defendant Kramer as stating: “Emergent is proud

of this expanded BARDA partnership that symbolizes confidence in our development and

manufacturing capabilities that have served the U.S. government’s needs for more than two

decades” and that “[o]ur longstanding record of delivering safe and effective medical

                                                19
        Case 8:21-cv-01368-PWG Document 1 Filed 06/02/21 Page 23 of 43



countermeasures for public health positions us to continue to help at this critical moment by

advancing COVID-19 vaccine programs of our fellow innovators in the industry.”

       56.     Also in the June 1, 2020 press release, Defendant Husain was quoted as saying:

“Emergent’s landmark partnership with BARDA puts us at the forefront of CDMO

collaborations, elevating us to respond to these unprecedented times,” and that “[t]his innovative

solution paves the way for pharmaceutical and biotechnology innovators with leading COVID-19

vaccine candidates to have an established U.S. development and manufacturing supply chain. This

investment in increased capacity and capabilities will serve the industry’s expanding clinical and

commercial pipelines more broadly, ultimately benefiting more patients globally.”

       57.     The above statements were materially false and misleading and failed to disclose:

(i) Emergent’s Baltimore plant had a documented history of serious quality control and

manufacturing issues; (ii) Emergent was the recipient of multiple citations by the FDA in

connection with quality control and data integrity issues; (iii) Emergent’s Baltimore plant had

heightened risk of manufacturing problems, including contamination risks; (iv) the Company

previously had to discard the equivalent of millions of doses of COVID-19 vaccines after workers

at the Baltimore plant deviated from manufacturing standards; and (v) as a result of the foregoing,

Defendants’ public statements about Emergent’s ability and capacity to mass manufacture multiple

COVID-19 vaccines at its Baltimore manufacturing site were materially false and/or misleading

and/or lacked a reasonable basis.

       58.     On June 24, 2020, Defendant Lindahl presented at the 2020 IDEAS Northeast

Investor Conference.    The presentation published to Emergent’s website in advance of the

conference contained the same slide reference in paragraph 50 above. The presentation also

contained a slide dedicated to Emergent’s COVID-19 CDMO partnerships as follows:


                                                20
        Case 8:21-cv-01368-PWG Document 1 Filed 06/02/21 Page 24 of 43




       59.    The above statements concerning Emergent’s supposed “Capacity [of] up to 300M

doses annually” were materially false and misleading when made because, in truth, Emergent’s

manufacturing facilities lacked the capacity to scale up production of the J&J vaccine and the

Company’s Baltimore facility suffered from myriad undisclosed quality control problems.

       60.    The presentation contained an additional slide concerning its involvement in the

U.S. government’s Operation Warp Speed Program as follows:




                                             21
        Case 8:21-cv-01368-PWG Document 1 Filed 06/02/21 Page 25 of 43




       61.     The above statements were materially false and misleading and failed to disclose:

(i) Emergent’s Baltimore plant had a documented history of serious quality control and

manufacturing issues; (ii) Emergent was the recipient of multiple citations by the FDA in

connection with quality control and data integrity issues; (iii) Emergent’s Baltimore plant had

heightened risk of manufacturing problems, including contamination risks; (iv) the Company

previously had to discard the equivalent of millions of doses of COVID-19 vaccines after workers

at the Baltimore plant deviated from manufacturing standards; and (v) as a result of the foregoing,

Defendants’ public statements about Emergent’s ability and capacity to mass manufacture multiple

COVID-19 vaccines at its Baltimore manufacturing site were materially false and/or misleading

and/or lacked a reasonable basis.

       62.     On July 6, 2020, Emergent issued a press release announcing that it had officially

signed a five-year agreement for large-scale drug substance manufacturing for J&J’s lead COVID-

19 vaccine candidate. Under the agreement, valued at $480 million for the first two years,


                                                22
        Case 8:21-cv-01368-PWG Document 1 Filed 06/02/21 Page 26 of 43



Emergent would begin manufacturing J&J’s COVID-19 vaccine in 2021 at the Company’s

manufacturing facility in Baltimore. In announcing the agreement, Defendant Kramer highlighted

the Company’s “manufacturing strength to address the COVID-19 pandemic.” Defendant Husain

added that Emergent had “the expertise and capabilities to meet the long-term needs of [its]

customers and provide ongoing commercial manufacturing to benefit patients.”

       63.     Shortly thereafter, on July 27, 2020, Emergent issued a press release announcing

another deal with AstraZeneca to provide services to support production of its COVID-19 vaccine

candidate. This deal, valued at approximately $174 million, also contracted Emergent to produce

drug substance manufacturing services at its Baltimore facility, beginning in 2020, at a large scale

for commercial supply. In the press release, Defendant Husain stated, “Emergent stands ready

alongside leading innovators to rapidly deploy our [CDMO] services to help meet the substantial

demand for a vaccine – anchored on our foundational expertise in development and manufacturing

and propelled by our commitment to our mission – to protect and enhance life.”

       64.     The above statements were materially false and misleading and failed to disclose:

(i) Emergent’s Baltimore plant had a documented history of serious quality control and

manufacturing issues; (ii) Emergent was the recipient of multiple citations by the FDA in

connection with quality control and data integrity issues; (iii) Emergent’s Baltimore plant had

heightened risk of manufacturing problems, including contamination risks; (iv) the Company

previously had to discard the equivalent of millions of doses of COVID-19 vaccines after workers

at the Baltimore plant deviated from manufacturing standards; and (v) as a result of the foregoing,

Defendants’ public statements about Emergent’s ability and capacity to mass manufacture multiple

COVID-19 vaccines at its Baltimore manufacturing site were materially false and/or misleading

and/or lacked a reasonable basis.


                                                23
        Case 8:21-cv-01368-PWG Document 1 Filed 06/02/21 Page 27 of 43



       65.    On July 30, 2020, the Company issued a press release reporting financial results for

its second quarter and six months ended June 30, 2020 and conducted an investor conference call.

During the July 30, 2020 Second Quarter 2020 earnings call, Defendant Kramer stated:

              In June, in an award valued at approximately $628 million,
              Emergent joined the U.S. government in a landmark public-private
              CDMO partnership as part of Operation Warp Speed, committing
              our development and manufacturing services for production of
              COVID-19 vaccine candidates for commercial innovators through
              2021 at a minimum. This agreement secures capacity for drug
              substance manufacturing and drug product manufacturing at our 3
              Maryland-based facilities. It also includes an incremental
              investment of $85 million for the rapid expansion of our viral and
              nonviral CDMO drug product fill/finish capacity at our Baltimore,
              Camden and Rockville facilities.

              Also in June, we announced a partnership to manufacture
              AstraZeneca’s leading vaccine candidate. Under that agreement,
              valued at approximately $87 million, Emergent will provide
              development services, technology transfer, analytical testing, drug
              substance process and performance qualification and will reserve
              certain large-scale manufacturing capacity through 2020. Earlier
              this week, we announced an additional agreement with AstraZeneca
              to manufacture drug substance at large scale for commercial supply.
              The contract is valued at approximately $174 million through 2021,
              and it brings the total AstraZeneca commitment to just over $260
              million. The agreement leaves open the option to enter into
              additional commercial manufacturing commitments as the
              candidate progresses over the next 3 years.

              Given the scale and the ongoing nature of the threat as well as our
              diverse offering across development services, drug substance, drug
              product and our leading development and manufacturing expertise,
              we anticipate significant demand for our CDMO business for the
              next several years across small, mid and large pharma and biotech
              as well as the U.S. government and NGOs.

       66.    On August 12, 2020, Emergent’s Vice President of Investor Relations Robert G.

Burrows presented at the 2020 Intellisight Conference. The presentation published to Emergent’s

website in advance of the conference contained the below slide:



                                               24
        Case 8:21-cv-01368-PWG Document 1 Filed 06/02/21 Page 28 of 43




       67.     The above statements were materially false and misleading and failed to disclose:

(i) Emergent’s Baltimore plant had a documented history of serious quality control and

manufacturing issues; (ii) Emergent was the recipient of multiple citations by the FDA in

connection with quality control and data integrity issues; (iii) Emergent’s Baltimore plant had

heightened risk of manufacturing problems, including contamination risks; (iv) the Company

previously had to discard the equivalent of millions of doses of COVID-19 vaccines after workers

at the Baltimore plant deviated from manufacturing standards; and (v) as a result of the foregoing,

Defendants’ public statements about Emergent’s ability and capacity to mass manufacture multiple

COVID-19 vaccines at its Baltimore manufacturing site were materially false and/or misleading

and/or lacked a reasonable basis.

       68.     On September 14, 2020, the Company presented at the Morgan Stanley Annual

Global Healthcare Conference, where Defendant Lindahl boasted that J&J and AstraZeneca chose

Emergent due to the Company’s “high-quality manufacturing…primarily in the Bayview facility


                                                25
        Case 8:21-cv-01368-PWG Document 1 Filed 06/02/21 Page 29 of 43



that we have, which was designed expressly for the purpose in partnership with the government of

dealing with an emergency just like COVID.” Lindahl added that Emergent’s manufacturing sites

can “handle a different set of applications and be set up to move very rapidly, and that’s exactly

what we’re doing right now.”

       69.     The above statements were materially false and misleading and failed to disclose:

(i) Emergent’s Baltimore plant had a documented history of serious quality control and

manufacturing issues; (ii) Emergent was the recipient of multiple citations by the FDA in

connection with quality control and data integrity issues; (iii) Emergent’s Baltimore plant had

heightened risk of manufacturing problems, including contamination risks; (iv) the Company

previously had to discard the equivalent of millions of doses of COVID-19 vaccines after workers

at the Baltimore plant deviated from manufacturing standards; and (v) as a result of the foregoing,

Defendants’ public statements about Emergent’s ability and capacity to mass manufacture multiple

COVID-19 vaccines at its Baltimore manufacturing site were materially false and/or misleading

and/or lacked a reasonable basis.

       70.     On November 5, 2020, Emergent reported financial results for the third quarter and

nine-month period ending September 30, 2020 and conducted an investor conference call. On the

call, Defendant Husain stated:

               I’m incredibly pleased to be here today to provide a deep dive into
               the CDMO business. As Bob noted earlier, we have demonstrated
               significant revenue and portfolio growth by deploying our expertise
               across development services, drug substance manufacturing and
               drug product manufacturing with both industry and government
               customers. While much of the recent growth has been driven by
               collaborations on COVID-19 programs, I want to emphasize the
               durability and sustainability of our CDMO business. Our ongoing
               investment in both capacity and new capabilities will increase our
               ability to meet the expected long-term demand, leading to
               significant long-term growth.


                                                26
        Case 8:21-cv-01368-PWG Document 1 Filed 06/02/21 Page 30 of 43



              Our confidence is based on several factors. First, we have an
              extremely successful track record of development and
              manufacturing abilities. Bob alluded to the history of Emergent in
              his comments, and that legacy continues to benefit us to this day.
              We also have an enterprise team of more than 1,400 technical and
              quality compliance professionals, a vital key to our success. Another
              advantage is the location of our facilities and capabilities that are in
              close proximity to pharma and biotech hubs. Finally, we possess a
              unique biologics platform of technologies with customizable
              offerings across the entire drug development life cycle.

              In the next couple of slides, I’ll give a brief overview of the CDMO
              business. For those interested in more detail, the slides and transcript
              from our 2019 Analyst and Investor Day are available on our IR
              website. This slide shows the broad and varied offerings we provide
              to our customers, allowing for end-to-end integrated services. With
              3 molecules to market service offerings, 5 technology platforms and
              9 development and manufacturing sites, we have the foundation to
              meet the individual needs of our customers now and into the future.
              Given time constraints, I’m not going into detail on our service
              offerings, but do want to note 3 main buckets: development services;
              drug substance manufacturing; and drug product manufacturing and
              packaging. Again, offering 1, 2 and or all 3 services allows us to
              rapidly partner and collaborate with customers from concept to
              commercialization, which we describe as molecule-to-market.

              The next slide shows a high-level overview of our facilities, which
              are spread across 9 locations in the United States, Canada and
              Switzerland. While this slide reinforces the substantial expertise and
              infrastructure already in place, importantly, it also shows the
              significant opportunity for expected further investments as evident
              with our active investments at 3 of our facilities: viral vector and
              gene therapy drug substance manufacturing at our Canton,
              Massachusetts facility; nonviral drug product manufacturing at our
              Baltimore, Maryland Camden facility; and viral drug product
              manufacturing at our Rockville, Maryland facility. This will allow
              us to increase our capacity to deliver on future business
              opportunities in the coming years. As a reminder, presently, we are
              only in – only 1 year into the relaunching of this business to realize
              the full potential of our broad network of sites as well as growing
              capabilities and capacities.

       71.    In response to an analyst inquiry regarding Emergent’s ability to handle multiple

COVID-19 vaccine clients, Defendant Husain assured during the call that the Company’s facilities


                                                27
        Case 8:21-cv-01368-PWG Document 1 Filed 06/02/21 Page 31 of 43



are “designed to handle multiple products… [the] facility in Baltimore, which is known as our

Bayview facility, so right now, that is predicated on multiple products being in there.”

       72.       Defendant Kramer further stated in response to an analyst question:

                 First of all, as Syed has articulated, we have a fairly broad and
                 diverse network of 9 different CDMO development and
                 manufacturing sites. And as you know, just from following us for
                 quite some time, all of those manufacturing sites are a bit different.
                 If you talk about capacity for COVID-19 vaccine development
                 manufacturing in Bayview, which is where the majority of that work
                 is being done, I think we’ve said out loud that we’re pretty much
                 capacity maxed out right now with the work that we’re doing with
                 J&J, with AZ, with Novavax and as well as with Vaxart.

       73.       During the JPMorgan Healthcare conference held on January 11, 2021, Defendant

Kramer stated:

                 I think in terms of the relationships with our collaborators, just –
                 they continue to be exceptionally strong. As you know, we’re
                 working with firms like J&J as well as AstraZeneca. We’ve done
                 work for Novavax, for Vaxart and some other firms. It continues to
                 evolve. It continues to get stronger. Our focus clearly during 2020
                 was to initially ensure that we’re standing up the manufacturing
                 muscle, if you will, to be able to support the large-scale vaccine
                 manufacturing capability for a number of candidates. I think the
                 relationship also with BARDA and OWS and HHS continues to be
                 very strong.

       74.       On February 18, 2021, the Company reported financial results for the fourth quarter

and year ended December 31, 2020. During Emergent’s conference call with investors, Defendant

Kramer stated that Emergent was “playing a critical role in the fight against COVID-19 with the

development and manufacturing of clinical and commercial materials across our 3 CDMO service

pillars for a variety of customers, most notably Johnson & Johnson, AstraZeneca…” In response

to analyst inquiry, Defendant Kramer stated, “Specific to J&J, you know what they said in terms

of their short-term goal is to provide as many as 100 million doses to the U.S. government in the

first half of 2021. And we’re right on schedule to support that.”
                                                  28
        Case 8:21-cv-01368-PWG Document 1 Filed 06/02/21 Page 32 of 43



       75.     The above statements were materially false and misleading and failed to disclose:

(i) Emergent’s Baltimore plant had a documented history of serious quality control and

manufacturing issues; (ii) Emergent was the recipient of multiple citations by the FDA in

connection with quality control and data integrity issues; (iii) Emergent’s Baltimore plant had

heightened risk of manufacturing problems, including contamination risks; (iv) the Company

previously had to discard the equivalent of millions of doses of COVID-19 vaccines after workers

at the Baltimore plant deviated from manufacturing standards; and (v) as a result of the foregoing,

Defendants’ public statements about Emergent’s ability and capacity to mass manufacture multiple

COVID-19 vaccines at its Baltimore manufacturing site were materially false and/or misleading

and/or lacked a reasonable basis.

       76.     Emergent’s annual report filed on Form 10-K on February 19, 2021 contained the

following Risk Factors with respect to Emergent’s business and operations:

               Problems may arise during the production of our marketed products
               and product candidates, as well as those we produce for our CDMO
               customers, due to the complexity of the processes involved in their
               manufacturing and shipment. Significant delays in product
               manufacturing or development and our ability to ramp up
               production to meet the needs of our customers could cause delays in
               recognizing revenues, which would harm our business, financial
               condition, operating results and cash flows.

                             *               *              *
               Disruption at, damage to or destruction of our manufacturing
               facilities could impede our ability to manufacture anthrax vaccines,
               ACAM2000 or our other products, as well as deliver our CDMO
               services, which would harm our business, financial condition,
               operating results and cash flows.

                             *               *              *
               An interruption in our manufacturing operations could result in our
               inability to produce our products and product candidates for delivery
               to satisfy the demands of our customers in a timely manner, which
               would reduce our revenues and materially harm our business,
               financial condition, operating results and cash flows.
                                                 29
        Case 8:21-cv-01368-PWG Document 1 Filed 06/02/21 Page 33 of 43



                               *             *              *
               In addition, we may not be able to ramp up our manufacturing
               processes to meet the rapidly changing demand or specifications of
               our customers on the desired timeframe, if at all. For example, we
               have not previously had to ramp our organization for a commercial
               launch of any product at the current pace required to address
               treatments related to COVID-19 and doing so in a pandemic
               environment with an urgent, critical global need creates unique
               manufacturing challenges, challenges related to distribution
               channels, and the need to establish teams of people with the relevant
               skills. Our inability to ramp up manufacturing to meet the demand
               or specifications of our customers could also harm our business,
               financial condition, operating results and cash flows.

       77.     The above statements were materially false and misleading and failed to disclose:

(i) Emergent’s Baltimore plant had a documented history of serious quality control and

manufacturing issues; (ii) Emergent was the recipient of multiple citations by the FDA in

connection with quality control and data integrity issues; (iii) Emergent’s Baltimore plant had

heightened risk of manufacturing problems, including contamination risks; (iv) the Company

previously had to discard the equivalent of millions of doses of COVID-19 vaccines after workers

at the Baltimore plant deviated from manufacturing standards; and (v) as a result of the foregoing,

Defendants’ public statements about Emergent’s ability and capacity to mass manufacture multiple

COVID-19 vaccines at its Baltimore manufacturing site were materially false and/or misleading

and/or lacked a reasonable basis.

       78.     On March 1, 2021, Defendant Lindahl presented at the J.P. Morgan Global

Leveraged Finance and High Yield Conference. The slide presentation published to Emergent’s

website in advance of the conference claimed Emergent had a “Proven 22-year track record in

preparedness and response,” was a “trusted partner to governments” and had a “scalable and

sustainable business model”:




                                                 30
        Case 8:21-cv-01368-PWG Document 1 Filed 06/02/21 Page 34 of 43




       79.     The above statements were materially false and misleading and failed to disclose:

(i) Emergent’s Baltimore plant had a documented history of serious quality control and

manufacturing issues; (ii) Emergent was the recipient of multiple citations by the FDA in

connection with quality control and data integrity issues; (iii) Emergent’s Baltimore plant had

heightened risk of manufacturing problems, including contamination risks; (iv) the Company

previously had to discard the equivalent of millions of doses of COVID-19 vaccines after workers

at the Baltimore plant deviated from manufacturing standards; and (v) as a result of the foregoing,

Defendants’ public statements about Emergent’s ability and capacity to mass manufacture multiple

COVID-19 vaccines at its Baltimore manufacturing site were materially false and/or misleading

and/or lacked a reasonable basis.

V.     THE TRUTH IS DISCLOSED

       80.     On March 31, 2021, after the close of markets, The New York Times published an

article reporting on the accidental contamination of COVID-19 vaccines developed by J&J and


                                                31
        Case 8:21-cv-01368-PWG Document 1 Filed 06/02/21 Page 35 of 43



AstraZeneca at the Emergent manufacturing plant in Baltimore. The New York Times article stated

that in late February 2021, employees at Emergent’s Baltimore manufacturing plant inconceivably

“mixed up” ingredients of the two different COVID-19 vaccines, contaminating up to 15 million

doses of J&J’s vaccine and forcing regulators to delay authorization of the plant’s production lines.

       81.     Further, the March 31, 2021 New York Times article noted that Emergent’s massive

vaccine lot contamination went undiscovered for days until J&J’s quality control checks uncovered

it, raising questions about Emergent’s failed training and supervision of its employees during the

production process.

       82.     On April 1, 2021, the Associated Press reported on Emergent’s “history of

violations,” noting that the FDA has repeatedly cited Emergent for problems such as poorly trained

employees, cracked vials and problems managing mold and other contamination in its facilities.

The April 1, 2021 article highlighted that the FDA’s inspection of Emergent’s Baltimore plant had

faulted the Company for a series of quality control shortcomings.

       83.     Two days later, on April 3, 2021, The New York Times reported that the Biden

administration took the extraordinary action of putting J&J in charge of Emergent’s Baltimore

plant and prohibiting it from producing the AstraZeneca vaccine, an incredible blow for a

Company that had touted its “unique” preparedness and “proven manufacturing capabilities” only

months prior. The article called the “ingredient mix-up" and stripping of Emergent’s control over

its own plant “a significant setback and a public relations debacle.”

       84.     On this news, Emergent’s stock price declined precipitously from $92.91 at close

on March 31, 2021 down to $80.46 at the close of trading on April 1, 2021– a $12.45 drop equating

to over a 13% decline in share price. As more facts unfolded in the media, the Company’s stock

price continued to decline, closing at $78.62 on April 5, 2021. Additionally, on April 6, 2021, The


                                                 32
        Case 8:21-cv-01368-PWG Document 1 Filed 06/02/21 Page 36 of 43



New York Times published another report, citing undisclosed internal documents and interviews

with current and former federal officials, as well as Company employees. The April 6, 2021 New

York Times article found Emergent to be ill-equipped to take on the important manufacturing task

of producing COVID-19 vaccines, despite having received a $163 million federal contract to

improve its facility and prepare for high-volume production. Audits and investigations – including

ones conducted in 2020 by J&J, AstraZeneca, two federal agencies and Emergent’s own quality

evaluators – found that Emergent had not followed basic industry standards at its Baltimore

facility, and identified repeated shortcomings in efforts to disinfect and prevent contamination.

Specifically, an audit conducted for AstraZeneca highlighted the risks of viral cross-

contamination, which experts believe was responsible for tainting the millions of J&J doses.

       85.     The April 6, 2021 New York Times article also noted that the loss of the J&J doses

was not the first time Emergent had to throw out coronavirus vaccine for fear of contamination, as

between October 2020 and January 2021, Emergent discarded five lots of AstraZeneca vaccine –

each the equivalent of two million to three million doses – because of contamination or suspected

contamination. In November 2020, production of a batch of J&J vaccine was also discarded after

workers “hooked up” the wrong gas line and accidentally “suffocated” the cells where the virus

for the vaccine is grown. The next month, workers making AstraZeneca’s vaccine deviated from

manufacturing standards on average more than three times a day, and about one-fifth of the

deviations were classified as major.

VI.    DEFENDANTS ACTED WITH SCIENTER WHEN THEY MADE OR CAUSED
       TO BE MADE MATERIAL MISSTATEMENTS OR OMISSIONS IN VIOLATION
       OF SECTION 10(b) OF THE EXCHANGE ACT

       86.     Defendants were active and culpable participants in the fraud alleged herein, as

evidenced by their knowing or reckless issuance and/or ultimate authority over the materially false

or misleading statements alleged herein. Each of the Individual Defendants acted with scienter in
                                                33
         Case 8:21-cv-01368-PWG Document 1 Filed 06/02/21 Page 37 of 43



that each knew or recklessly disregarded that each of his respective public statements alleged above

was materially false or misleading when made, and knowingly or recklessly participated or

acquiesced in the issuance or dissemination of each such statement as a primary violator of Section

10(b) of the Exchange Act.

VII.   PRESUMPTION OF RELIANCE

       87.     At all relevant times, the market for Emergent’s common stock was efficient for

the following reasons, among others:

               (a) Emergent common stock met the requirements for listing, and
               was listed and actively traded on the NYSE, a highly efficient and
               automated market;

               (b) As a regulated issuer, Emergent filed periodic reports with the
               SEC;

               (c) Emergent regularly communicated with public investors via
               established market communication mechanisms, including through
               regular disseminations of press releases on the national circuits of
               major newswire services and through other wide-ranging public
               disclosures, such as communications with the financial press and
               other similar reporting services; and

               (d) Emergent was followed by numerous securities analysts
               employed by major brokerage firms. Each of these reports was
               publicly available and entered the public marketplace.

       88.     As a result of the foregoing, the market for Emergent’s common stock promptly

digested current information regarding Emergent from all publicly available sources and reflected

such information in the price of Emergent’s common stock. All purchasers of Emergent common

stock during the Class Period suffered similar injury through their purchase of Emergent common

stock at artificially inflated prices, and a presumption of reliance applies.

       89.     A Class-wide presumption of reliance is also appropriate in this action under the

United States Supreme Court holding in Affiliated Ute Citizens of Utah v. United States, 406 U.S.



                                                  34
         Case 8:21-cv-01368-PWG Document 1 Filed 06/02/21 Page 38 of 43



128 (1972), because the claims asserted herein against Defendants are predicated upon omissions

of material fact for which there is a duty to disclose.

VIII. INAPPLICABILITY OF THE STATUTORY SAFE HARBOR AND BESPEAKS
      CAUTION DOCTRINE

       90.     The statutory safe harbor provided for forward-looking statements under certain

circumstances does not apply to any of the allegedly false statements pled in this complaint. The

specific statements alleged herein to be false and misleading were not identified as “forward

looking statements” when made. To the extent there were any forward-looking statements, there

were no meaningful cautionary statements identifying important facts that could cause actual

results to differ materially from those in the purportedly forward-looking statements.

       91.     Alternatively, to the extent that the statutory safe harbor does apply to any forward-

looking statements pleaded herein, Defendants are liable for those false forward-looking

statements because, at the time each of those forward-looking statements was made, the particular

speaker knew that the particular forward-looking statement was false, and/or the forward-looking

statement was authorized and/or approved by an executive officer of Emergent who knew that

those statements were false when made.

IX.    CLASS ACTION ALLEGATIONS

       92.     Plaintiff brings this action pursuant to Rule 23 of the Federal Rules of Civil

Procedure on behalf individuals or entities, excluding Defendants and their affiliates, that

purchased or otherwise acquired common stock of Emergent from April 24, 2020 through April

16, 2021.

       93.     There are questions of law and fact that are common to the Class, which

predominate over any individual issues, including:

               (a)     whether Defendants misrepresented material facts;

                                                  35
         Case 8:21-cv-01368-PWG Document 1 Filed 06/02/21 Page 39 of 43



                (b)     whether Defendants knew or recklessly disregarded that
                        their statements and/or omissions were false and misleading;

                (c)     whether the price of Emergent’s common stock was
                        artificially inflated;

                (d)     whether the Individual Defendants are liable as “controlling
                        persons” under §20(a) of the Exchange Act; and

                (e)     whether Plaintiff and the other members of the Class were
                        injured as a result of Defendants’ misconduct.

        94.     Plaintiff’s claims are typical of the claims of the other members of the Class

because Plaintiff and the Class sustained damage from Defendants’ wrongful conduct.

        95.     Plaintiff is committed to prosecuting this action and has retained competent counsel

experienced in litigation of this nature. Plaintiff has the same interests as the other members of

the Class. Accordingly, Plaintiff is an adequate representative of the Class and will fairly and

adequately protect the interests of the Class.

        96.     A class action is superior to other available methods for the fair and efficient

adjudication of this controversy.

X.      CLAIMS FOR RELIEF

                                           COUNT I
              For Violations of Section 10(b) of the Exchange Act and Rule 10b-5
                                     Against All Defendants

        97.     Plaintiff repeats, incorporates and realleges each and every allegation contained

above as if fully set forth herein.

        98.     During the Class Period, Defendants carried out a plan, scheme, and course of

conduct which was intended to and, throughout the Class Period, did: (i) deceive the investing

public, including Plaintiff and other Class members, as alleged herein; and (ii) caused Plaintiff and

other members of the Class to purchase Emergent common stock at artificially inflated prices.



                                                 36
        Case 8:21-cv-01368-PWG Document 1 Filed 06/02/21 Page 40 of 43



       99.     Defendants: (i) employed devices, schemes, and artifices to defraud; (ii) made

untrue statements of material fact and/or omitted to state material facts necessary to make the

statements not misleading; and (iii) engaged in acts, practices and a course of business which

operated as a fraud and deceit upon the purchasers of the Company’s securities in an effort to

maintain artificially high market prices for Emergent’s common stock in violation of Section 10(b)

of the Exchange Act, 15 U.S.C. §§ 78j(b), and Rule 10b-5 promulgated thereunder, 17 C.F.R. §

240.10b-5.

       100.    Defendants, individually and in concert, directly and indirectly, by the use, means

or instrumentalities of interstate commerce and/or of the mails, engaged and participated in a

continuous course of conduct to conceal adverse material information about the Company’s

financial well-being, operation and prospects.

       101.    During the Class Period, Defendants made the false statements specified above,

which they knew, or recklessly disregarded, to be false or misleading in that they contained

misrepresentations and failed to disclose material facts necessary in order to make the statements

made, in light of the circumstances under which they were made, not misleading.

       102.    Defendants had actual knowledge of the misrepresentations and omissions of

material facts set forth herein, or recklessly disregarded the true facts that were available to them.

Defendants engaged in this misconduct to conceal Emergent’s true condition from the investing

public and to support the artificially inflated prices of the Company’s common stock.

       103.    As described above, Defendants acted with scienter in committing the wrongful

acts and omissions alleged herein in that they either had actual knowledge of the

misrepresentations and omissions of material facts set forth herein, or acted with reckless disregard




                                                 37
         Case 8:21-cv-01368-PWG Document 1 Filed 06/02/21 Page 41 of 43



for the truth in that they failed to ascertain and disclose the true facts, even though such facts were

available to them.

        104.    Defendants engaged in this scheme in order to maintain and/or inflate the prices of

Emergent’s common stock.

        105.    Plaintiff and the Class have suffered damages in that, in reliance on the integrity of

the market, they paid artificially inflated prices for Emergent’s common stock. Plaintiff and the

Class would not have purchased the Company’s common stock at the prices they paid, or at all,

had they been aware that the market prices for Emergent’s common stock had been artificially

inflated by Defendants’ fraudulent course of conduct.

        106.    As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff suffered

damages in connection with its purchases of Emergent common stock during the Class Period.

                                           COUNT II
                       For Violations of Section 20(a) of the Exchange Act
                        Against Defendants Kramer, Lindahl and Husain

        107.    Plaintiff repeats, incorporates and realleges each and every allegation set forth

above as if fully set forth herein.

        108.    This Count is asserted against Defendants Kramer, Lindahl and Husain for

violations of Section 20(a) of the Exchange Act, 15 U.S.C. § 78t(a).

        109.    During his tenure as CEO of Emergent, Defendant Kramer was a controlling person

of Emergent within the meaning of Section 20(a) of the Exchange Act. By reason of his position

of control and authority as Emergent’s CEO, Defendant Kramer had the power and authority to

cause Emergent to engage in the wrongful conduct complained of herein. Defendant Kramer was

able to and did control, directly and indirectly, the content of the public statements made by

Emergent, thereby causing the dissemination of the false and misleading statements and omissions

of material facts as alleged herein during the Class Period.
                                                  38
        Case 8:21-cv-01368-PWG Document 1 Filed 06/02/21 Page 42 of 43



       110.    As set forth above, Emergent violated Section 10(b) of the Exchange Act by its acts

and omissions as alleged in this Complaint. By virtue of their positions as controlling persons of

Emergent and, as a result of their own conduct, Defendants Kramer, Lindahl and Husain are liable

pursuant to Section 20(a) of the Exchange Act, jointly and severally with, and to the same extent

as, Emergent is liable under Section 10(b) of the Exchange Act and Rule 10b-5 promulgated

thereunder, to Plaintiff and other members of the Class who purchased Emergent common stock

during the Class Period.

XI.    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment as follows:

       A.      Determining that this action is a proper class action under Rule 23 of the Federal

Rules of Civil Procedure;

       B.      Awarding compensatory damages in favor of Plaintiff and other Class members

against all Defendants, jointly and severally, for all damages sustained as a result of the

Defendants’ wrongdoing, in an amount to be proven at trial, including interest thereon;

       C.      Awarding Plaintiff and the Class their reasonable costs and expenses incurred in

this action, including attorneys’ fees and expert fees; and

       D.      Awarding such equitable/injunctive or other further relief (including, but not

limited to, rescission) as the Court may deem just and proper.

XII.   JURY DEMAND

       Plaintiff hereby demands a trial by jury.




                                                   39
       Case 8:21-cv-01368-PWG Document 1 Filed 06/02/21 Page 43 of 43



DATED: June 2, 2021



/s/                                         Andrew J. Entwistle, Esq. (pro hac vice
Andrew Radding, Esq. (Bar No. 00195)        forthcoming)
ADELBERG, RUDOW, DORF &                     ENTWISTLE & CAPPUCCI LLP
HENDLER, LLC                                Frost Bank Tower
7 St. Paul Street, Suite 600                401 Congress Avenue, Suite 1170
Baltimore, Maryland 21202                   Austin, TX 78701
Telephone: (410) 986-0824                   Telephone: (512) 710-5960
aradding@adelberg.com                       aentwistle@entwistle-law.com

Liaison Counsel for Plaintiff Stephen M.    -and-
Weiss
                                            Robert N. Cappucci, Esq. (pro hac vice
                                            forthcoming)
                                            ENTWISTLE & CAPPUCCI LLP
                                            230 Park Avenue, 3rd Floor
                                            New York, NY 10169
                                            Telephone: (212) 894-7200
                                            Facsimile: (212) 894-7272
                                            rcappucci@entwistle-law.com

                                            Counsel for Plaintiff Stephen M. Weiss




                                           40
